CALOGERO, C.J.,
dissents from this summary grant which reverses the ruling of both the district court and court of appeal in this matter. Some matters are best left for the district court or for the district court with review by the court of appeal. This is especially so in a case such as this where the district court is aware that the late discovered witness is .a state sponsored confidential informant who was placed in prison for the purpose of securing incriminating statements from inmates.
JOHNSON, J., would deny the writ.